Exhibit 10.9

 

INTERCOMPANY NOTE

 

 

 

New York, New York

US$117,200,000

 

November 15, 2007

 

Reference is made to the Indenture dated as of November 15, 2007 (the
“Indenture”), among Symmetry Holdings Inc., a Delaware corporation (“Symmetry”),
Novamerican Steel Finco Inc., a Delaware corporation (the “Company”), the other
subsidiaries of Symmetry identified therein, The Bank of New York, as trustee,
and BNY Trust Company of Canada, as Canadian Collateral Agent for the benefit of
the Company and its successors and assigns.  Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Indenture. 
This Intercompany Note is one of the Intercompany Notes referred to in the
Indenture.

 

632421 N.B. Ltd., a New Brunswick corporation (to be continued as a Canadian
corporation and to become Novamerican Steel Inc., a Canadian corporation formed
by amalgamation with Novamerican Steel Inc. on the Effective Date) (the
“Payor”), for value received, hereby unconditionally promises to pay to the
order of the Company and its successors and assigns, in lawful money of the
United States of America, or in lawful money of Canada, at the discretion of the
Company, on the date on which a demand for payment is made by the Company, or
its successors or assigns, as the case may be, the principal sum of
US$117,200,000, or a portion thereof specified in such demand, together with
interest thereon as hereinafter provided.

 

Upon the commencement of any bankruptcy, reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency, receivership or liquidation
or similar proceeding of any jurisdiction relating to the Payor, all amounts
owed by the Payor to the Company shall become immediately due and payable
without presentment, demand, protest or notice of any kind whatsoever in
connection with this Intercompany Note.

 

SECTION 1.  Interest.  (a) Interest shall accrue and compound quarterly on
December 1, March 1, June 1 and September 1 of each year and be payable as
demanded by the Company, on the outstanding principal amount of this
Intercompany Note at LIBOR (the British Bankers Association (or any successor
thereto) rate fixed in London as published by Reuters Information Service, or
Bloomberg News Service or any other news service mutually agreeable to the Payor
and the Company), as in effect from time to time, for the interest period
selected by the Payor, plus 1.75%; provided, however, that after and during the
occurrence of a default hereunder, interest shall accrue and be payable at
LIBOR, as in effect from time to time, for the interest period selected by the
Payor, plus 2.00%.

 


(B) ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS.


 

 

--------------------------------------------------------------------------------


 


(C) FOR THE PURPOSES OF THE INTEREST ACT (CANADA), IN ANY CASE IN WHICH AN
INTEREST RATE IS STATED IN THIS INTERCOMPANY NOTE TO BE CALCULATED ON THE BASIS
OF A YEAR OF 360 DAYS OR ANY OTHER PERIOD OF TIME THAT IS LESS THAN A CALENDAR
YEAR, THE YEARLY RATE OF INTEREST TO WHICH THE RATE DETERMINED PURSUANT TO SUCH
CALCULATION IS EQUIVALENT IS THE RATE SO DETERMINED MULTIPLIED BY THE ACTUAL
NUMBER OF DAYS IN THE CALENDAR YEAR FOR WHICH THE CALCULATION IS MADE AND
DIVIDED BY EITHER 360 OR SUCH OTHER PERIOD OF TIME, AS THE CASE MAY BE.  IN
ADDITION, THE PRINCIPLES OF DEEMED INVESTMENT OF INTEREST DO NOT APPLY TO ANY
INTEREST CALCULATIONS UNDER THIS INTERCOMPANY NOTE AND THE RATES OF INTEREST
STIPULATED IN THIS INTERCOMPANY NOTE ARE INTENDED TO BE NOMINAL RATES AND NOT
EFFECTIVE RATES OR YIELDS.


 


(D) IF ANY PROVISION OF THIS INTERCOMPANY NOTE WOULD OBLIGATE THE PAYOR TO MAKE
ANY PAYMENT OF INTEREST OR OTHER AMOUNT PAYABLE TO THE COMPANY, OR ITS
SUCCESSORS OR ASSIGNS, IN AN AMOUNT OR CALCULATED AT A RATE WHICH WOULD BE
PROHIBITED BY LAW OR WOULD RESULT IN THE RECEIPT BY THE COMPANY, OR ITS
SUCCESSORS OR ASSIGNS, OF INTEREST AT A CRIMINAL RATE (AS SUCH TERMS ARE
CONSTRUED UNDER THE CRIMINAL CODE (CANADA)), THEN NOTWITHSTANDING SUCH
PROVISION, SUCH AMOUNT OR RATE SHALL BE DEEMED TO HAVE BEEN ADJUSTED WITH
RETROACTIVE EFFECT TO THE MAXIMUM AMOUNT OR RATE OF INTEREST, AS THE CASE MAY
BE, AS WOULD NOT BE SO PROHIBITED BY LAW OR SO RESULT IN A RECEIPT BY THE
COMPANY, OR ITS SUCCESSORS OR ASSIGNS, OF INTEREST AT A CRIMINAL RATE, SUCH
ADJUSTMENT TO BE EFFECTED, TO THE EXTENT NECESSARY, AS FOLLOWS: (I) FIRST, BY
REDUCING THE AMOUNT OR RATES OF INTEREST REQUIRED TO BE PAID UNDER THIS SECTION;
AND (II) SECOND, BY REDUCING ANY FEES, COMMISSIONS, PREMIUMS AND OTHER AMOUNTS
WHICH WOULD CONSTITUTE INTEREST FOR PURPOSES OF SECTION 347 OF THE CRIMINAL CODE
(CANADA).  IF, NOTWITHSTANDING THE FOREGOING, AND AFTER GIVING EFFECT TO ALL
ADJUSTMENTS CONTEMPLATED THEREBY, THE COMPANY, OR ITS SUCCESSORS OR ASSIGNS,
SHALL HAVE RECEIVED AN AMOUNT IN EXCESS OF THE MAXIMUM AMOUNT PERMITTED BY THE
PRECEDING SENTENCE, THEN THE PAYOR SHALL BE ENTITLED, BY NOTICE IN WRITING TO
THE COMPANY, AND/OR, AS APPLICABLE, ITS SUCCESSORS AND ASSIGNS, TO OBTAIN
REIMBURSEMENT FROM SUCH PERSON OF AN AMOUNT EQUAL TO SUCH EXCESS, AND, PENDING
SUCH REIMBURSEMENT, SUCH AMOUNT SHALL BE DEEMED TO BE AN AMOUNT PAYABLE BY THE
COMPANY, OR ITS SUCCESSORS OR ASSIGNS, TO THE PAYOR.  ANY AMOUNT OR RATE OF
INTEREST REFERRED TO IN THIS PARAGRAPH SHALL BE DETERMINED IN ACCORDANCE WITH
GENERALLY ACCEPTED ACTUARIAL PRACTICES AND PRINCIPLES AS AN EFFECTIVE ANNUAL
RATE OF INTEREST OVER THE TERM OF ANY BORROWING ON THE ASSUMPTION THAT ANY
CHARGES, FEES OR EXPENSES THAT FALL WITHIN THE MEANING OF “INTEREST” (AS DEFINED
IN THE CRIMINAL CODE (CANADA)) SHALL, IF THEY RELATE TO A SPECIFIC PERIOD OF
TIME, BE PRORATED OVER THAT PERIOD OF TIME AND OTHERWISE BE PRORATED OVER THE
PERIOD FROM DATE OF THIS INTERCOMPANY NOTE TO THE DATE OF DEMAND AND, IN THE
EVENT OF DISPUTE, A CERTIFICATE OF A FELLOW OF THE CANADIAN INSTITUTE OF
ACTUARIES APPOINTED BY THE CANADIAN COLLATERAL AGENT SHALL BE CONCLUSIVE FOR THE
PURPOSES OF SUCH DETERMINATION ABSENT MANIFEST ERROR.

 

SECTION 2.  Priority, Ranking and Security.  (a) This Intercompany Note is a
senior secured obligation of the Payor and shall not be subordinated or junior
in right of payment or distribution to any other indebtedness, liabilities or
obligation of any kind or nature whatsoever and shall be senior or pari passu in
right of payment and distribution to any and all such other indebtedness,
liabilities and obligations of the Payor.

 

(b) The obligations of the Payor under this Intercompany Note and the other
applicable Intercompany Note Documents shall be secured by a security interest
in the Intercompany Note Assets in accordance with Section 4.15 of the
Indenture.  The

 

2

--------------------------------------------------------------------------------


 

Payor hereby agrees to execute and deliver such other Intercompany Note
Documents simultaneously with this Intercompany Note pursuant to which the Payor
will grant such security interest in the Intercompany Note Assets.

 

(c) This Intercompany Note constitutes a title of indebtedness for all purposes
of Article 2692 of the Civil Code of Quebec.

 

SECTION 3.  Prepayments; Set-off.  (a)  This Intercompany Note shall not be
prepayable by the Payor, except in accordance with the Indenture.  The Payor
waives and agrees not to assert, claim or endeavour to exercise any right of
deduction, set-off, counterclaim or other right to claim reduction of any amount
payable under this Intercompany Note as a result of any claim or other
indebtedness owing by the Company, or its successors or assigns, to the Payor
from time to time.

 

(b)  All prepayments hereunder shall first be applied to accrued interest and
then to the principal of this Intercompany Note.

 

SECTION 4.  Amendments.  This Intercompany Note shall not be amended except in
accordance with the Indenture.

 

SECTION 5.  Cancellation.  The Company shall not cancel or compromise this
Intercompany Note or contribute this Intercompany Note to the capital of the
Payor.  Each of the Payor and the Company agrees that any prepayment, amendment,
cancelation, compromise or contribution in violation of this Section 5 or
Section 3 or Section 4 shall be of no force or effect.

 

SECTION 6.  Conversion of Currencies.  (a)  If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum due under this
Intercompany Note in one currency into another currency, the Payor agrees, to
the fullest extent that it may legally and effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Company could purchase such first currency with such other
currency in New York, New York, on the Business Day immediately preceding the
day on which final judgment is given.

 

(b)  The obligations of the Payor in respect of any sum due under this
Intercompany Note in one currency shall, to the extent permitted by applicable
law, notwithstanding any judgment in a second currency, be discharged only to
the extent that on the Business Day following receipt of any sum adjudged to be
so due in the judgment currency, the Company may in accordance with normal
banking procedures purchase such first currency in the amount originally due
with the judgment currency.  If the amount of such first currency so purchased
is less than the sum in such first currency originally due to the Company, the
Payor agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Company against the resulting loss.

 

SECTION 7. Miscellaneous.  (a)  The Payor hereby waives presentment, demand,
protest and notice of any kind whatsoever in connection with this Intercompany
Note.  The nonexercise by the holder of any of its rights hereunder in any
particular instance shall not constitute a waiver thereof in that or any
subsequent instance.

 

3

--------------------------------------------------------------------------------


 

(b)  This Intercompany Note shall be construed in accordance with and governed
by the law of the State of New York.

 

(c)  All borrowings evidenced by this Intercompany Note and all payments and
prepayments of the principal hereof and interest hereon shall be endorsed by the
holder hereof (including any pledgee hereof) on the schedule attached hereto and
made a part hereof or on a continuation thereof that shall be attached hereto
and made a part hereof, or otherwise recorded by such holder in its internal
records; provided, however, that the failure of the holder hereof to make such a
notation or any error in such a notation shall not affect the obligation of the
Payor under this Intercompany Note.

 

(d)  All payments and prepayments of the principal hereof and interest hereon
shall be payable in lawful money of the United States of America, or in lawful
money of Canada, at the discretion of the Company.

 

(e)  The Payor acknowledges that this Intercompany Note is, simultaneous with
its execution and delivery to the Company, being pledged by the Company to
secure the Notes Obligations.  The Collateral Agent, on behalf of the Secured
Parties, is a third party beneficiary of this Intercompany Note and may enforce
this Intercompany Note against the Payor to the extent set forth in the
Indenture and the Collateral Agreement.  Also, for purposes of the laws of the
Province of Quebec, namely Articles 2710 and 1641 of the Civil Code of Québec,
the Payor acquiesces to the Company’s security in the claim resulting from this
Intercompany Note, which is being pledged by the Company as aforementioned.

 

SECTION 8. Submission To Jurisdiction; Waivers.  The Payor hereby irrevocably
and unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Intercompany Note, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Payor at 28 West
44th Street, 16th Floor, New York, New York 10036, Attention: General Counsel;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

4

--------------------------------------------------------------------------------


 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

SECTION 9. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS INTERCOMPANY NOTE.  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS INTERCOMPANY
NOTE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Intercompany Note to be duly
executed as of the day and year first above written.

 

 

632421 N.B. LTD.,

 

 

 

By

 

 

/s/ Karen G. Narwold

 

 

Name: Karen G. Narwold

 

 

Title: Secretary

 

6

--------------------------------------------------------------------------------


 

Intercompany Loans and Payments

 

 

 

Amount
of
Intercompany

 

Payments

 

Unpaid
Principal
Balance
of
Intercompany

 

Name of
Person Making

 

Date

 

Loan

 

Principal

 

Interest

 

Note

 

Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

Note Power

 

For value received, the signatory hereto transfers and assigns unto
                                                                         all of
its rights, title and interest in that certain $117,200,000 Intercompany Note
dated November 15, 2007 (the  “Intercompany Note”), originally issued by 632421
N.B. Ltd., a New Brunswick corporation (which continued as a Canadian
corporation and became Novamerican Steel Inc., a Canadian corporation formed by
amalgamation with Novamerican Steel Inc. immediately upon the effective date of
the Intercompany Note), and does hereby irrevocably constitute and appoint
                                         attorney to transfer the Intercompany
Note with full power of substitution in the premises.

 

 

Dated                                   

 

 

 

NOVAMERICAN STEEL FINCO INC.,

 

 

 

By

/s/ Karen G. Narwold

 

 

 

 

 

Name: Karen G. Narwold

 

 

Title: Secretary

 

8

--------------------------------------------------------------------------------


 

INTERCOMPANY NOTE

 

 

 

New York, New York

US$7,800,000

 

November 15, 2007

 

Reference is made to the Indenture dated as of November 15, 2007 (the
“Indenture”), among Symmetry Holdings Inc., a Delaware corporation (“Symmetry”),
Novamerican Steel Finco Inc., a Delaware corporation (the “Company”), the other
subsidiaries of Symmetry identified therein, The Bank of New York, as trustee,
and BNY Trust Company of Canada, as Canadian Collateral Agent for the benefit of
the Company and its successors and assigns.  Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Indenture. 
This Intercompany Note is one of the Intercompany Notes referred to in the
Indenture.

 

632421 N.B. Ltd., a New Brunswick corporation (to be continued as a Canadian
corporation and to become Novamerican Steel Inc., a Canadian corporation formed
by amalgamation with Novamerican Steel Inc. on the Effective Date) (the
“Payor”), for value received, hereby unconditionally promises to pay to the
order of the Company and its successors and assigns, in lawful money of the
United States of America, or in lawful money of Canada, at the discretion of the
Company, on the date on which a demand for payment is made by the Company, or
its successors or assigns, as the case may be, the principal sum of
US$7,800,000, or a portion thereof specified in such demand, together with
interest thereon as hereinafter provided.

 

Upon the commencement of any bankruptcy, reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency, receivership or liquidation
or similar proceeding of any jurisdiction relating to the Payor, all amounts
owed by the Payor to the Company shall become immediately due and payable
without presentment, demand, protest or notice of any kind whatsoever in
connection with this Intercompany Note.

 

SECTION 1.  Interest.  This Intercompany Note shall bear no interest.

 

SECTION 2.  Priority, Ranking and Security.  (a) This Intercompany Note is a
senior secured obligation of the Payor and shall not be subordinated or junior
in right of payment or distribution to any other indebtedness, liabilities or
obligation of any kind or nature whatsoever and shall be senior or pari passu in
right of payment and distribution to any and all such other indebtedness,
liabilities and obligations of the Payor.

 

(b) The obligations of the Payor under this Intercompany Note and the other
applicable Intercompany Note Documents shall be secured by a security interest
in the Intercompany Note Assets in accordance with Section 4.15 of the
Indenture.  The Payor hereby agrees to execute and deliver such other
Intercompany Note Documents simultaneously with this Intercompany Note pursuant
to which the Payor will grant such security interest in the Intercompany Note
Assets.

 

9

--------------------------------------------------------------------------------


 

(c) This Intercompany Note constitutes a title of indebtedness for all purposes
of Article 2692 of the Civil Code of Quebec.

 

SECTION 3.  Prepayments; Set-off.  (a)  This Intercompany Note shall not be
prepayable by the Payor, except in accordance with the Indenture.  The Payor
waives and agrees not to assert, claim or endeavour to exercise any right of
deduction, set-off, counterclaim or other right to claim reduction of any amount
payable under this Intercompany Note as a result of any claim or other
indebtedness owing by the Company, or its successors or assigns, to the Payor
from time to time.

 

(b)  All prepayments hereunder shall first be applied to accrued interest and
then to the principal of this Intercompany Note.

 

SECTION 4.  Amendments.  This Intercompany Note shall not be amended except in
accordance with the Indenture.

 

SECTION 5.  Cancellation.  The Company shall not cancel or compromise this
Intercompany Note or contribute this Intercompany Note to the capital of the
Payor.  Each of the Payor and the Company agrees that any prepayment, amendment,
cancelation, compromise or contribution in violation of this Section 5 or
Section 3 or Section 4 shall be of no force or effect.

 

SECTION 6.  Conversion of Currencies.  (a)  If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum due under this
Intercompany Note in one currency into another currency, the Payor agrees, to
the fullest extent that it may legally and effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Company could purchase such first currency with such other
currency in New York, New York, on the Business Day immediately preceding the
day on which final judgment is given.

 

(b)  The obligations of the Payor in respect of any sum due under this
Intercompany Note in one currency shall, to the extent permitted by applicable
law, notwithstanding any judgment in a second currency, be discharged only to
the extent that on the Business Day following receipt of any sum adjudged to be
so due in the judgment currency, the Company may in accordance with normal
banking procedures purchase such first currency in the amount originally due
with the judgment currency.  If the amount of such first currency so purchased
is less than the sum in such first currency originally due to the Company, the
Payor agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Company against the resulting loss.

 

SECTION 7. Miscellaneous.  (a)  The Payor hereby waives presentment, demand,
protest and notice of any kind whatsoever in connection with this Intercompany
Note.  The nonexercise by the holder of any of its rights hereunder in any
particular instance shall not constitute a waiver thereof in that or any
subsequent instance.

 

(b)  This Intercompany Note shall be construed in accordance with and governed
by the law of the State of New York.

 

(c)  All borrowings evidenced by this Intercompany Note and all payments and
prepayments of the principal hereof and interest hereon shall be endorsed by the

 

10

--------------------------------------------------------------------------------


 

holder hereof (including any pledgee hereof) on the schedule attached hereto and
made a part hereof or on a continuation thereof that shall be attached hereto
and made a part hereof, or otherwise recorded by such holder in its internal
records; provided, however, that the failure of the holder hereof to make such a
notation or any error in such a notation shall not affect the obligation of the
Payor under this Intercompany Note.

 

(d)  All payments and prepayments of the principal hereof and interest hereon
shall be payable in lawful money of the United States of America, or in lawful
money of Canada, at the discretion of the Company.

 

(e)  The Payor acknowledges that this Intercompany Note is, simultaneous with
its execution and delivery to the Company, being pledged by the Company to
secure the Notes Obligations.  The Collateral Agent, on behalf of the Secured
Parties, is a third party beneficiary of this Intercompany Note and may enforce
this Intercompany Note against the Payor to the extent set forth in the
Indenture and the Collateral Agreement.  Also, for purposes of the laws of the
Province of Quebec, namely Articles 2710 and 1641 of the Civil Code of Québec,
the Payor acquiesces to the Company’s security in the claim resulting from this
Intercompany Note, which is being pledged by the Company as aforementioned.

 

SECTION 8. Submission To Jurisdiction; Waivers.  The Payor hereby irrevocably
and unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Intercompany Note, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Payor at 28 West
44th Street, 16th Floor, New York, New York 10036, Attention: General Counsel;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

SECTION 9. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN

 

11

--------------------------------------------------------------------------------


 

RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS INTERCOMPANY NOTE.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS INTERCOMPANY NOTE, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Intercompany Note to be duly
executed as of the day and year first above written.

 

 

632421 N.B. LTD.,

 

 

 

By

 

 

 

/s/ Karen G. Narwold

 

 

Name: Karen G. Narwold

 

 

Title: Secretary

 

13

--------------------------------------------------------------------------------


 

Intercompany Loans and Payments

 

 

 

Amount
of
Intercompany

 

Payments

 

Unpaid
Principal
Balance
of
Intercompany

 

Name of
Person Making

 

Date

 

Loan

 

Principal

 

Interest

 

Note

 

Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

Note Power

 

For value received, the signatory hereto transfers and assigns unto
                                                                         all of
its rights, title and interest in that certain $7,800,000 Intercompany Note
dated November 15, 2007 (the “Intercompany Note”), originally issued by 632421
N.B. Ltd., a New Brunswick corporation (which continued as a Canadian
corporation and became Novamerican Steel Inc., a Canadian corporation formed by
amalgamation with Novamerican Steel Inc. immediately upon the effective date of
the Intercompany Note), and does hereby irrevocably constitute and appoint
                                         attorney to transfer the Intercompany
Note with full power of substitution in the premises.

 

Dated                                   

 

 

 

NOVAMERICAN STEEL FINCO INC.,

 

 

 

By

 

 

 

/s/ Karen G. Narwold

 

 

Name: Karen G. Narwold

 

 

Title: Secretary

 

15

--------------------------------------------------------------------------------